JACK N JILL DONUTS INC V. LLOYD






NO. 07-03-0269-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL E



MARCH 2, 2005



______________________________





JACK N JILL DONUTS, INC., APPELLANT



V.



EDWARD LLOYD, INDIVIDUALLY AND D/B/A

A FRANCHISEE OF JACK N JILL DONUTS, APPELLEE





_________________________________



FROM THE 237TH DISTRICT COURT OF LUBBOCK COUNTY;



NO. 2002-519,037; HONORABLE WILLIAM C. DODSON, JUDGE



_______________________________



Before QUINN and REAVIS, JJ. and BOYD, S.J.
(footnote: 1)
MEMORANDUM OPINION

Appellant Jack N Jill Donuts, Inc. perfected this appeal to challenge the trial court’s judgment in favor of appellee Edward Lloyd, individually and d/b/a a franchisee of Jack N Jill Donuts.  The final judgment recites that Jack N Jill take nothing by its suit and that Edward Lloyd recover attorney’s fees in the amount of $17,500.

Pending before this Court is an agreed judgment by which the parties request we reverse that portion of the trial court’s judgment awarding Lloyd and EDEB, Ltd. attorney’s fees and render judgment that they take nothing from Jack N Jill.
(footnote: 2)  The parties further request that the portion of the judgment holding that Jack N Jill take nothing from Lloyd and EDEB, Ltd. be affirmed.  Finally, the parties agree to bear their own costs.  The agreed judgment is signed by counsel for all parties.

Pursuant to Rule 42.1(a)(2)(A) of the Texas Rules of Appellate Procedure we reverse and render in part and affirm in part.  To effectuate the parties’ agreement, that portion of the trial court’s judgment awarding Edward Lloyd, individually and d/b/a a franchisee of Jack N Jill Donuts, and EDEB, Ltd., is reversed and judgment is hereby rendered that they take nothing from Jack N Jill, Donuts, Inc.  The portion of the judgment that Jack N Jill Donuts, Inc. take nothing against Edward Lloyd, individually and d/b/a a franchisee of Jack N Jill Donuts, and EDEB, Ltd. is in all other respects affirmed.   Costs are to be assessed by the party incurring them.

Don H. Reavis

    Justice

FOOTNOTES
1:John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment.


2:Although not mentioned in the final judgment, EDEB, Ltd. was made a party to the underlying case by Jack N Jill Donuts, Inc.’s live pleading.  The final judgment provides that it disposes of all claims and all parties.